Citation Nr: 0111554	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
death pension benefits.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1943.  He died in September 1979.  The appellant is his 
widow.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in which the RO determined that the appellant 
was not eligible for VA improved death pension benefits as 
her income exceeded the death pension income limit.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1979.

2.  In an Improved Pension Eligibility Verification Report 
(EVR) received in April 1999, subsequent to a November 1998 
claim for VA improved death pension benefits, the appellant 
indicated that she had annual income of about $20,214; on an 
attached medical expense report, she indicated that her total 
income was $35,186.13 and noted $8.97 in unreimbursed medical 
expenses.  

3.  The appellant's countable annualized income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse with no dependents.


CONCLUSION OF LAW

The appellant's countable annualized income is excessive for 
purposes of eligibility for VA improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541, 1542 (West 1991); 
38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime) or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 1991); 
38 C.F.R. § 3.3(b)(4) (2000).

Effective December 1, 1997, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,808; and effective December 1, 1998, the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents was $5,884.  See 38 C.F.R. 
§ 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271(a) (1998).  The provisions regarding improved death 
pension benefits require that the surviving spouse's monthly 
income be annualized, i.e., multiplied by 12, from the date 
of entitlement and that income has been subtracted from the 
maximum annual pension income limit for a surviving spouse 
with no dependents. 38 C.F.R. §§ 3.271, 3.272 (2000).

A November 1998 letter from the appellant was construed to be 
an application for VA improved death pension benefits, and 
upon receipt of this application, the RO sent a letter to the 
appellant (also dated in November 1998) and requested income 
and expense information, among other things.  Thereafter, in 
an EVR received in April 1999 the appellant indicated that 
she had annual income of about $20,214 ($228 in monthly 
Social Security Administration benefits, and $1,456 in 
monthly Civil Service retirement benefits).  On an attached 
medical expense report, she indicated that her total income 
was $35,186.13 and noted $8.97 in unreimbursed medical 
expenses. 

Based on this information, the appellant's claim was denied 
as her actual countable annualized income was excessive for 
the receipt of improved death pension benefits.  The 
appellant appealed this determination.  

From the Board's independent review of the record, there is 
no evidence to the effect that the appellant's income is 
significantly less than she reported or that her unreimbursed 
medical expenses were more than reported.  Therefore, the 
Board finds that taking into consideration the appellant's 
annual income, which is not excludable income under 38 C.F.R. 
§ 3.272, and her medical expenses, her annual income is 
excessive for the receipt of improved death pension benefits.

Accordingly, although sympathetic to the appellant's claim, 
the Board concludes that the appellant's actual countable 
annualized income is excessive for the receipt of improved 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 1542 
(West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 
(2000).  Therefore, the Board has no legal recourse but to 
deny the appellant's claim.

The Board notes that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for improved 
death pension benefits.  However, by virtue of the March 2000 
Statement of the Case, the appellant has been given notice of 
the evidence necessary to support the claim.  Further, and as 
noted above, the RO also sent the veteran a letter in 
November 1998 seeking her assistance in providing income and 
expense information.  Given all of these factors, the Board 
finds the duty to assist the appellant in the development of 
the claim under the VCAA has been met.  

As a final note, the Board points out that attached to the 
appellant's May 2000 substantive appeal is a copy of her 1999 
tax return, and it is apparent that the RO did not consider 
this evidence.  In this regard, the Board notes that pursuant 
to 38 C.F.R. §§ 19.37, 20.1304(c) (2000) any pertinent 
evidence, not previously reviewed, submitted by a claimant 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for initial review, unless this 
procedural right is waived by the veteran or his 
representative or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal.  A review of this evidence reflects that the 
appellant had adjusted gross income of $26,634.88 in 1999.  
Clearly, this evidence is of little, if any, relevance, as it 
reflects that the appellant's income remains excessive for 
improved pension benefits.  As such, the Board notes that 
referring this evidence to the RO is not necessary.



ORDER

As the appellant's income is excessive for purposes of 
eligibility for VA improved death pension benefits, the 
appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

